NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted January 16, 2018* 
                                Decided January 18, 2018 
                                              
                                          Before 
 
                     FRANK H. EASTERBROOK, Circuit Judge 
                      
                     ILANA DIAMOND ROVNER, Circuit Judge 
                      
                     DAVID F. HAMILTON, Circuit Judge 
 
No. 17‐2037 
 
ORA DELORIS MILSAP,                                Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Northern District of Illinois, 
                                                   Eastern Division. 
      v.                                            
                                                   No. 15 C 630 
THE HABITAT COMPANY LLC, et al.,                    
      Defendants‐Appellees.                        Thomas M. Durkin, 
                                                   Judge. 
 
                                        O R D E R 

        Ora Milsap brings two sets of claims in this suit. First, she has sued the Chicago 
Housing Authority (CHA) and its property‐management contractor, The Habitat 
Company, for retaliating against her for participating in tenant‐advocacy activities. 
Second, she has sued police officers who arrested her for violating a court order 
forbidding contact with some tenants. The district judge dismissed her claims. The 
retaliation claims are blocked by either the statute of limitations or claim preclusion. 
                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐2037                                                                          Page 2 
 
The arrest claims fail because, as the complaint reveals, the police officers had probable 
cause to arrest her. We thus affirm. 

       Because we are reviewing a dismissal under Federal Rule of Civil Procedure 
12(b)(6), we accept as true the plaintiff’s allegations. Jackson v. Blitt & Gaines, P.C., 
833 F.3d 860, 862 (7th Cir. 2016). Milsap lived in Lake Parc Place, a public‐housing 
development owned by CHA and managed by Habitat. Milsap was involved in 
organizing tenants there from 2010 until 2012 to protest a proposed mandatory drug‐
testing program for public‐housing residents.   

       The first episode of alleged retaliation for Milsap’s tenant‐organizing activities 
occurred in 2012. Habitat, she says, began inspecting her unit frequently and restricting 
her use of common spaces. The problems worsened after July, when the police 
responded to a call from Milsap complaining about some tenants. Two months later, 
Habitat began proceedings to evict Milsap, accusing her of violating her lease by 
threatening tenants and a security guard during the July incident. Habitat halted its 
eviction proceedings when Milsap agreed in October to refrain from threatening tenants 
further. Because of this clash, Milsap stopped her tenant advocacy in October 2012.     

       Milsap’s conflict with her fellow tenants, however, continued. In February 2013, 
Milsap says, she called the police to report that three residents were threatening her. 
The residents accused Milsap of threatening them with an ice pick. Turning to state 
court, Milsap and her tenant adversaries petitioned for and received orders prohibiting 
Milsap and her opponents from contacting one another.   

        The second episode of alleged retaliation began in March 2013. Police officers 
arrested Milsap when two tenants told the police that Milsap had violated the 
no‐contact orders. After a bond hearing, a state judge released Milsap, ruling that there 
was no probable cause to detain her further, and dismissed the charges. These events 
led to a second eviction proceeding, in which Milsap represented herself, in April 2013. 
Habitat accused her of violating the terms of her lease by confronting the tenants and 
punching a security guard. She denied the charges and presented letters from her 
professors attesting that she was with them at the time of the alleged events. Milsap did 
not raise a retaliation defense. A judge awarded Habitat possession of the premises. 
Milsap appealed but was unsuccessful.   

       After Milsap filed this suit in January 2015, the district judge recruited counsel 
for her. Milsap’s operative complaint alleges two claims under 42 U.S.C. §1983: first, 
that Habitat and CHA retaliated against her in violation of the First Amendment and, 
No. 17‐2037                                                                        Page 3 
 
second, that the police officers arrested her in violation of the Fourth Amendment. The 
judge granted the defendants’ motions to dismiss. He ruled that claim preclusion 
barred Milsap’s retaliation claims because she could have raised them as a defense to 
eviction in state court, and that the claims were otherwise untimely. The judge also 
ruled that the existence of probable cause barred the arrest claims. 

       On appeal Milsap argues that the district judge erred in dismissing her claims. 
One defendant, CHA, asks us to disregard Milsap’s brief, contending that her 
submission does not comply with Rule 28. FED. R. APP. P. 28. But we agree with the 
other defendants that her arguments are discernible. 

        First we must assure ourselves that subject‐matter jurisdiction is secure. Just as 
the district judge did, we assess whether the Rooker‐Feldman doctrine blocks any part of 
this suit. This doctrine provides that only the Supreme Court can review state‐court 
judgments. See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity 
Trust Co., 263 U.S. 413 (1923). The district judge correctly ruled that Rooker‐Feldman does 
not apply. Milsap seeks damages for emotional and physical harm that followed her 
eviction. But she does not seek an order allowing her to repossess her former 
apartment, nor does she seek repayment of money paid to satisfy a state‐court 
judgment. So the doctrine is inapplicable. See Exxon Mobil Corp. v. Saudi Basic Indus. 
Corp., 544 U.S. 280, 293 (2005) (Rooker‐Feldman does not apply where a party “has not 
repaired to federal court to undo [a] judgment”); Lennon v. City of Carmel, Ind., 865 F.3d 
503, 507 (7th Cir. 2017) (Rooker‐Feldman applies where the plaintiff’s damages were 
“fines the plaintiffs paid” from state‐court judgments). 

        Moving on to the merits, we begin by addressing Milsap’s claim that in 2012 
Habitat and CHA retaliated against her. She alleges that they harassed her then by 
inspecting her unit frequently, restricting her use of facilities, and filing the first eviction 
suit (later dismissed in 2012) to retaliate against her for organizing tenants. She argues 
that this claim accrued when she was later evicted in 2013. But the events underlying 
this claim—the inspections, restricted access, the first eviction suit, and her decision to 
halt tenant advocacy—occurred at the latest in October 2012. At that time she “knew or 
should have known” that these actions violated her First Amendment rights. Gekas v. 
Vasiliades, 814 F.3d 890, 894 (7th Cir. 2016). Because the statute of limitations applicable 
to § 1983 cases in Illinois is two years, id., she had until October 2014 to file suit. But 
Milsap did not sue until January 2015, so this claim is time‐barred. 

      That brings us to Milsap’s claim that in 2013, to retaliate against her further, 
Habitat filed the second eviction suit and obtained a judgment of eviction. This claim is 
No. 17‐2037                                                                           Page 4 
 
not time‐barred, but it is blocked by claim preclusion. Claim preclusion bars a second 
suit when the first suit reached a “final judgment” on the merits and there is an 
“identity of cause of action” and “an identity of parties or their privies” in the two suits. 
Whitaker v. Ameritech Corp., 129 F.3d 952, 956 (7th Cir. 1997). Claim preclusion applies to 
all issues that were decided in the previous suit as well as “all grounds of recovery and 
defenses which might have been presented.” Id. The eviction suit went to judgment and 
the claims in both suits were the same (the right to possess the apartment). Am. Nat’l 
Bank v. Powell, 691 N.E.2d 1162, 1170 (Ill. App. Ct. 1997). As for the third element of 
claim preclusion (identity of parties or their privies), Habitat appeared in the eviction 
proceeding, and CHA and Habitat are privies because the interests between property 
owner and manager are “closely aligned.” Agolf, LLC v. Village of Arlington Heights, 946 
N.E. 2d 1123, 1132 (Ill. App. Ct. 2011). Milsap’s claim is precluded because, even though 
she did not bring a retaliation defense in her eviction proceeding, she could have done 
so. See 735 ILCS 5/9‐106; Am. Nat’l Bank, 691 N.E.2d at 1170. 

        Milsap responds that, because she represented herself in the eviction proceeding, 
she was unable to bring a retaliation defense. It is true that claim preclusion does not 
bar claims that a party did not have a “full and fair opportunity to litigate.” See Dookeran 
v. Cty. of Cook, Ill., 719 F.3d 570, 576 (7th Cir. 2013); Kremer v. Chem. Const. Corp., 456 U.S. 
461, 480–81 (1982). But Illinois allows defendants to oppose an eviction suit with the 
defense that the landlord’s motivation is retaliatory. See 735 ILCS 5/9‐106; Am. Nat’l 
Bank, 691 N.E.2d at 1170. Because Illinois law allowed Milsap to raise a retaliation 
defense, claim preclusion applies, even if Milsap herself did not know to raise the claim.   

        We end with Milsap’s claim against the police officers who arrested her. 
According to her complaint, the officers arrested her after receiving calls from two 
tenants who both said that Milsap had violated no‐contact orders. By relying on two 
separate but consistent reports, the officers possessed enough reasonably trustworthy 
information to have probable cause to arrest her. Williams v. Rodriguez, 509 F.3d 392, 398 
(7th Cir. 2011). Milsap responds by pointing to the bond hearing. After that hearing, the 
state judge released her by ruling that no probable cause justified continued detention. 
But, Milsap continues, the hearing record incorrectly states that the judge found 
probable cause to detain her further. Milsap worries that the district judge relied on this 
typographical error to dismiss her claim. But that error did not lead to an improper 
resolution of her arrest claim; her claim fails because the arrest was supported by 
probable cause. The state judge ruled only that there was no probable cause to detain 
Milsap further after the bond hearing; that ruling does not undercut the fact that, based 
on her complaint, the police officer had probable cause to arrest her based on the two 
No. 17‐2037                                                                           Page 5 
 
tenants’ complaints. See Askew v. City of Chicago, 440 F.3d 894 (7th Cir. 2006) (police may 
rely on witness reports to make an arrest and leave the assessment of their credibility to 
the judicial process).   

       We have considered Milsap’s other contentions, and none has merit. 

                                                                              AFFIRMED